EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-179139 and 333-177539), of Applied Minerals, Inc. (the “Company”) of our report dated March 15, 2013, with respect to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting of the Company included in this Form 10-K. /s/EisnerAmper LLP New York, New York March 15, 2013
